DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 8/6/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
Applicant has amended the claims, and overcome a number of the rejections.  Some remain, as reflected in the modified rejection below.

Claim objections
Applicant has amended the claims, and overcome a number of the objections.  Some remain, as reflected in the modified rejection below.

Claim Rejections - 35 USC § 112(a)
Applicant’s claim amendments overcome the rejections.  Accordingly, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 101
Applicant’s claim amendments overcome the rejections.  Accordingly, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(a)
Applicant’s claim amendments overcome the rejections.  Accordingly, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, as modified rejection has been made below.

Claims 1-6 are pending, and have been examined herewith.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the phylum of gut bacteria" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the genus of the gut bacteria" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 1 is objected to because of the following informalities.  
Claim 1 recites “chewable” in the singular, whereas all the other orally administered forms are recited in the plural.  Applicant can correct this by reciting “chewables”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US patent No. 7,063,861 to Majeed et al. (“Majeed”), as further evidenced by Reagan-Shaw et al., Dose translation from animal to human studies revisited, the FASEB Journal, Vol. 22, March 2007, 659-661 (“Reagan-Shaw”), and US 5,804,596 (“Majeed 2”).
Majeed teaches administration of a composition comprising an effective amount of garcinol (spefically, a fat catabolizing amount of 25 mg administered to overweight female volunteers three times a day, i.e. 75 mg daily) in a method for increasing fat catabolism in a subject in need of such effect (animals, preferably human), e.g. for therapeutic management of obesity (see claims 1, 11, 14, col. 7, lines 28-30, Abstract).  The composition is further formulated with hydroxycitric acid, and may further comprise anthocyanin. (claims 1, 2).  In Example 3, capsules for oral administration were given to human participants in clinical studies. (col. 9, ll. 1-38).
	Applicant’s claims do not specifically recite what this effective amount is.  Applicant’s specification at Table 2, shows administering garcinol at 5 mg/kg, 10 mg/kg, 20 mg/kg and 40 mg/kg.  Reagan-Shaw discloses how to translate doses from animals (to include mice) to humans, and these doses correspond in a human to 0.405 mg/kg, 0.81 mg/kg, 1.62 mg/kg and 3.24 mg/kg.  For a 70 kg human, this translates to 28.3 mg, 56.7 mg, 113 mg, and 227 mg, respectively, which discloses an overlapping dose range with Applicant’s claims as to an effective amount.  
Since a composition with an effective amount of the same compound is orally administered in a mammal, it will have the same effect of modifying gut microbial diversity, to include of the specific phylum, genus, and species, as claimed by Applicant.
Majeed further describes a composition for use in weight-loss therapy relating to forskolin in combination with garcinol. (Abstract).  Concerning the effective amount, discloses that the effective amount of forskolin is the same as taught in US patent No. 5,804,596.  (col. 6, ll. 54-58).  
The ‘596 patent is also to Majeed (“Majeed 2)”, and it discloses that lean body promoting amount of forskolin is a daily dose of about 10 to about 60 mg. (claim 2).
Applicant’s specification does not provide guidance on the effective amount of forskolin in mg or mg/kg, as it does for garcinol.  The closest guidance is only in % of the composition, which cannot be translated per se to mg or mg/kg.  “[0177] Four-week-old, male C57BL/6 mice were purchased from the BioLASCO Experimental Animal Center (Taiwan Co., Ltd., Taipei, Taiwan) and housed in a controlled atmosphere (25.+-.1.degree. C. at 50% relative humidity) with a 12 h light/12 h dark cycle. After 1 week of acclimation, animals were randomly distributed into 6 groups as follows: normal diet (ND, 15% energy from fat), high-fat diet (HFD, 50% energy from lard-based fat), and HFD supplemented with 0.01% garcinol (GAR group), 0.025% Forskolin (FOR group), 0.005% GAR+0.025% FOR (LMIX group), and 0.01% Gar+0.025% For (HMIX group) for 12 weeks.”  Thus, there is no guidance, per se, of what an effective amount of forskolin is, per Applicant’s claims.  It is noted, however, that in Applicant’s specification experiments were performed both at determining the anti-obesity effect, as well as at determining the effect on gut microbial diversity, and Applicant does appear to disclose anywhere that the amounts for modifying gut microbial diversity are in any way different from these for achieving an anti-obesity effect.
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to use a combination of both garcinol and forskolin with a reasonable expectation of success order to treat obesity in an individual in need thereof before the effective filing date of the claimed invention.  The skilled artisan would have been motivated to do so since both compounds, to include in combination, have been taught by the art as effective in treating obesity.  The skilled artisan would have been further guided to arrive at the optimum amounts, since the art discloses both, for both garcinol, and forskolin.  Since a composition with an effective amount of the same compounds is orally administered in a mammal, it will have the same effect of modifying gut microbial diversity, to include of the specific phylum, genus, and species, as claimed by Applicant.  Further, the discovery of a new of a new or previously unappreciated property does not render the old composition patentably new to the discoverer.  See  MPEP 2112.


Other relevant art

The Examiner also notes for the record the following cumulative prior art:
-US patent No. 8,329,743 to Majeed et al. (“Majeed 2”)
Majeed 2 teaches administration of method of inhibiting adipogenesis and treating obesity comprising administering an effective amount of a composition comprising garcinol to a human subject (see claims 1, 4 and 12-14).  

-US 2009/0062231 to O’Mara et al. (“O’Mara”)
1. An appetite suppressant composition, comprising: alginate; hydroxycitric acid; and a hydroxycitric acid bioavailability increasing component. 
2. The composition of claim 1 wherein the hydroxycitric acid bioavailability increasing component is garcinol. 
[0040] In one embodiment of the present invention, the appetite suppressant composition can include at least about 25 mg garcinol. 
[0097] One form of the invention also relates to a method of suppressing appetite. One form of the method of suppressing appetite includes administering the appetite suppressant composition described above. The method also includes administering an appetite suppressant composition comprising alginate, hydroxycitric acid, and garcinol, and the alginate forming a gel in the stomach of the human creating an immediate and sustained feeling of satiety.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627